Citation Nr: 0816522	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which granted service connection for PTSD and assigned 
a 10 percent disability rating, effective March 23, 2004.  

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
characterized by a social and occupational impairment that 
causes occasional decrease in overall functioning due to 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss.  The veteran is generally 
able to maintain good personal hygiene, his communication is 
good, and he does not have panic attacks, difficulty in 
understanding complex commands, impaired judgment, impaired 
abstract thinking, or long term memory impairment.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the schedular criteria for an initial 30 
percent rating have been met for service-connected PTSD.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra at 43-44.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for PTSD.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In this regard, the Board notes that the RO sent the veteran 
letters in April and October 2004 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  In 
addition, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board notes the VCAA duty to notify has not been 
completely satisfied with respect to the additional 
requirements for an increased-compensation claim as recently 
delineated by the Court in Vazquez-Flores, supra.  The 
veteran has been given notice of the criteria listed in 
Diagnostic Code 9411, for PTSD, by way of the March 2006 SOC.  
Although the March 2006 SOC is a post-adjudicatory notice, 
there is no prejudice to the veteran in this regard because 
his claim was readjudicated in a December 2006 SSOC.  See 
Mayfield, 20 Vet. App. at 543.  As noted, the March 2006 
letter informed of how disability ratings are determined and, 
he was also provided examples of the types of medical and lay 
evidence he may submit in support of his claim in the April 
and October 2004 letters.  

Although the veteran has not been advised that he may submit 
evidence showing the effects of the worsening or increase in 
severity upon his employment and daily life, the Board finds 
the notice error did not affect the essential fairness of the 
adjudication.  The Board finds that the April and October 
2004 letters, together with the substantial development of 
the veteran's claim before and after providing notice, 
rendered the notice error non-prejudicial.  In this regard, 
the Board notes that the veteran was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disability had increased in severity.  

Subsequently, a March 2006 SOC and December 2006 SSOC 
notified the veteran of the evidence that had been received 
in support of his claim and provided him with yet an 
additional 60 days to submit more evidence.  The statements 
of the case also discussed the evidence included in the 
record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected PTSD, and provided the reasons why his claim was 
being denied.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In sum, the 
Board finds that the post-adjudicatory notice and opportunity 
to develop the case during the extensive administrative 
appellate proceedings which led to the RO decision and the 
decision herein, did not affect the essential fairness of the 
adjudication and rendered the notice error non-prejudicial.  
See Vazquez-Flores, supra at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claim.  The RO has obtained 
VA outpatient treatment records and the veteran submitted 
private medical records from C.M.K., M.S., L.C.P.C., and Dr. 
R.M.P.  The veteran was also provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge and was afforded VA 
examinations in October 2005 and October 2006.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for PTSD was established in 
October 2005, and the RO assigned a 10 percent disability 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, effective March 23, 2004.  In granting the 10 percent 
rating, the RO considered an October 2005 VA examination 
which showed the veteran reported being quick to anger, which 
affected his employment in the past, and experienced 
nightmares, night sweats, hypervigilance, and exaggerated 
startle response.  The evidence also showed the veteran was 
assigned a GAF score of 65 to 70, which the RO noted was 
indicative of mild symptoms.  

The veteran asserts that his service-connected PTSD warrants 
a disability rating higher than 10 percent.  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, DC 9411 (2007).  A 10 percent rating is assigned 
where there is an occupational and social impairment due to 
mild and transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted where there is an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence supports a rating of 
30 percent for PTSD.  The competent evidence of record shows 
the veteran suffers from hypervigilance, intrusive thoughts, 
and exaggerated startle response.  He also suffers from 
chronic sleep disturbance, intermittent social isolation, and 
is easily irritated.  The evidence shows the veteran's self-
care and personal hygiene is generally satisfactory, and his 
communication is good.  The evidence also shows the veteran 
is consistently alert and oriented.  See VA examination 
reports dated in October 2005 and October 2006; private 
medical records from C.M.K., MS, LCPC.  

With respect to the specifically enumerated symptomatology 
contemplated for the 30 percent evaluation under DC 9411, the 
evidence reflects that the veteran has chronic sleep 
impairment as he has difficulty staying asleep due to 
nightmares, night sweats, and intrusive thoughts about his 
military service.  The veteran's mood is variously described 
as calm, composed, appropriate, and euthymic.  See VA 
examination reports dated October 2005 and October 2006; VA 
outpatient treatment records dated January and March 2006.  
However, the evidence shows the veteran suffers from periods 
of depression, for which he takes medication.  The evidence 
also shows the veteran suffers from anxiety and 
suspiciousness as he checks the windows and doors in his home 
and is always watchful and on guard.  See April 2005 
evaluation from C.M.K.; April 2007 Travel Board transcript.  
Although the preponderance of the evidence reflects that the 
veteran's memory is intact, the veteran has reported that he 
is forgets daily activities.  See March 2006 VA outpatient 
treatment record; see also June and July 2006 progress notes 
from C.M.K.  

As to work and social relationships, the Board notes the 
veteran retired from his civil service job due to a 
combination of medical issues.  At the April 2007 hearing, 
the veteran testified that he worked by himself most of the 
time and did not have relationships with his co-workers 
outside of work.  The evidence of record shows that, although 
the veteran maintained employment for 21 years, had a 
position of authority, and generally did well at work, he 
reported that he had an anger problem at work and found ways 
to isolate himself when he needed to.  See private medical 
records from C.M.K. dated April 2005, November 2005, and 
October 2006.  The evidence shows, however, that the veteran 
reported his life is less stressful since being retired.  

The evidence of record shows the veteran's social interaction 
is limited as he has consistently reported that he prefers to 
be alone.  The veteran has not had any significant long-term 
romantic relationships; however, he does have a few friends 
who are also veterans, with whom he feels comfortable.  The 
veteran reports that he and his friends enjoy playing golf 
and that he also enjoys bowling and racquet sports.  See VA 
examination reports dated October 2005 and October 2006; see 
also March 2005 private medical record from Dr. R.M.P.  The 
evidence shows that, at the beginning of the appeal period, 
the veteran reported that he felt less interested in 
activities that were once important to him and that he had 
limited contact with his family.  See April 2005 evaluation 
from C.M.K.  However, the more recent medical evidence of 
record reflects the veteran is more active as he began going 
out at night for dinner and reports that he interacts well 
with his family and has recently taken vacations to visit his 
family.  See progress notes from C.M.K. dated October 2005, 
June 2006, and October 2006.  At the April 2007 hearing, the 
veteran testified that he gets irritated and frustrated with 
people, which causes arguments, but that he has not gotten 
into fights.  In this regard, the Board notes that a January 
2006 VA outpatient treatment record reflects the veteran is 
not a danger to himself or others.  

Based on the foregoing, the Board finds the veteran's 
service-connected PTSD more nearly approximates the social 
and occupational impairment contemplated by the 30 percent 
rating.  As such, the Board finds that a 30 percent 
evaluation, but no higher, is warranted under DC 9411 
throughout the entire appeal period.  As noted above, the 
evidence of record reflects the veteran has occupational and 
social impairment with occasional decrease in functioning, 
although he generally has good self-care, routine behavior, 
and normal conversation.  Specifically, the evidence shows 
the veteran's mood is occasionally depressed, he becomes 
anxious and suspicious, has sleep disturbance, and reports 
having mild memory loss.  

A 50 percent evaluation is not warranted in this case because 
the preponderance of the evidence does not reflect that the 
veteran suffers from reduced reliability and productivity on 
a constant or regular basis to warrant the higher disability 
rating.  In this regard, the Board notes there is no evidence 
of panic attacks on a weekly basis, abnormal speech or 
difficulty understanding complex commands.  In addition, the 
preponderance of the evidence consistently describes the 
veteran's thinking is logical and goal-oriented, with good 
insight.  See VA examination reports dated October 2005 and 
October 2006; VA outpatient treatment records dated January 
and March 2006.  As noted, the veteran has reported that he 
has difficulty remembering daily activities; however, the 
preponderance of the evidence does not reflect that his 
memory impairment is significant or that he has a long-term 
memory impairment.  Similarly, while the veteran has 
difficulty establishing and maintaining effective work and 
social relationships, the Board finds the veteran's social 
impairment is not as severe as contemplated in the 50 percent 
evaluation.  In this regard, the Board finds probative that 
the veteran is able to leave his home, interact with friends 
on occasion, interact with his family members, and is able to 
travel.  See VA examination reports dated October 2005 and 
October 2006.  

The Board notes the veteran has reported having occasional 
thoughts of suicide and is shown to have difficulty in 
adapting to stressful situations, which are criteria for a 70 
percent rating.  However, a 70 percent rating is not 
warranted because the preponderance of the evidence does not 
reflect that the veteran's occupational and social impairment 
is manifested by deficiencies in most areas due to symptoms 
such as obsessional rituals which interfere with routine 
activities, illogical, obscure, or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, or the 
inability to establish and maintain effective relationships.  

The Board is aware that the symptoms listed under the 50 and 
70 percent ratings are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a higher 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds that the record does 
not show the veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 50 percent evaluation.  
While the veteran may have demonstrated some of the symptoms 
listed in the criteria for the 50 and 70 percent ratings, the 
Board notes these symptoms are not of the severity or 
frequency to warrant a rating higher than 30 percent.  

In making this determination, the Board acknowledges that the 
veteran was assigned a GAF score of 42 in April 2005 by his 
counselor, C.M.K., who he sees on a biweekly basis.  See 
April 2005 evaluation and treatment notes of 2005-2007 from 
C.M.K.  While this score denotes serious PTSD symptoms or a 
serious occupational or social impairment, the Board notes 
that the examiner who conducted the October 2005 and October 
2006 VA examinations determined that a GAF score of 65 to 70 
is most reflective of the veteran's current functioning, 
which denotes some mild symptoms.  Likewise, a VA 
psychiatrist who evaluated the veteran in March 2006 
determined that a GAF score of 60 was appropriate.  In 
addition, the Board finds that the preponderance of the 
evidence, including the clinical findings associated with the 
reported GAF scores, shows the veteran's PTSD symptoms more 
nearly approximate no more than a moderate occupational and 
social impairment.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the 30 percent 
rating assigned herein.  

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that the preponderance of the evidence supports the 
grant of an increased rating to 30 percent, but no higher, 
under Diagnostic Code 9411, throughout the appeal period.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to an initial disability rating of 30 percent for 
service-connected PTSD is granted, subject to the statutes 
and regulations pertaining to the payment of monetary 
benefits.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


